 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DWIGHT TAMPLIN, JR.,                              No. 1:12-cv-01633-AWI-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
13
             v.                                         [Doc. 86]
14
                                                        ORDER DENYING MOTION FOR COURT
15    WILLIAM MUNIZ,                                    ORDER
16                       Respondent.                    [Docs. 84, 85]
17

18          Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

19   to 28 U.S.C. § 2254. On January 2, 2020, the Magistrate Judge assigned to the case issued

20   Findings and Recommendation to deny Petitioner’s motion for court order dismissing the state

21   court action with prejudice, or in the alternative, schedule an evidentiary hearing. (Docs. 84, 85,

22   86.) This Findings and Recommendation was served upon all parties and contained notice that

23   any objections were to be filed within twenty-one (21) days from the date of service of that order.

24   To date, no party has filed objections.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s Findings and Recommendation is supported by the record and proper

28   analysis.
                                                       1
 1          In addition, the Court declines to issue a certificate of appealability. A state prisoner
 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of
 3   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537
 4   U.S. 322, 335-336 (2003). The controlling statute in determining whether to issue a certificate of
 5   appealability is 28 U.S.C. § 2253, which provides as follows:
 6           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
 7   in which the proceeding is held.
 8           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
 9   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
10
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
11   not be taken to the court of appeals from—
12                  (A) the final order in a habeas corpus proceeding in which the detention
                    complained of arises out of process issued by a State court; or
13
                    (B) the final order in a proceeding under section 2255.
14
            (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
15          made a substantial showing of the denial of a constitutional right.
16          (3) The certificate of appealability under paragraph (1) shall indicate which specific issue
            or issues satisfy the showing required by paragraph (2).
17

18          If a court denies a petitioner’s petition, the court may only issue a certificate of
19   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.
20   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that
21   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have
22   been resolved in a different manner or that the issues presented were ‘adequate to deserve
23   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting
24   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
25          In the present case, the Court finds that Petitioner has not made the required substantial
26   showing of the denial of a constitutional right to justify the issuance of a certificate of
27   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not
28   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
                                                         2
 1   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.
 2            Accordingly, the Court orders as follows:
 3            1.     The Findings and Recommendations, filed January 2, 2020 (Doc. 86), is
 4                   ADOPTED IN FULL;
 5            2.     Petitioner’s motions to dismiss the state court action (Docs. 84, 85) are DENIED;
 6            3.     The Court DECLINES to issue a certificate of appealability; and
 7            4.     This case remains CLOSED.
 8
     IT IS SO ORDERED.
 9

10   Dated:    February 20, 2020
                                                 SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          3
